Citation Nr: 0627034	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-07 787	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1979 
and from June 1983 to December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky and an April 2003 rating decision from 
the VA RO in St. Paul, Minnesota.

The veteran's case was remanded to the RO for additional 
development in February 2004.  The issues then on appeal 
included a claim of service connection for a right ankle 
disability.  The RO granted service connection for a right 
ankle disability by way of a January 2005 rating decision.  
As the January 2005 decision constituted a full grant of the 
benefit sought, the issue of entitlement to service 
connection for a right ankle disability is no longer on 
appeal.  


FINDINGS OF FACT

1.  The veteran does not have any currently shown right hand 
disability.

2.  The veteran experiences recurrent bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The veteran does not have a right hand disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  The claim for separate schedular 10 percent disability 
ratings for tinnitus in each ear is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records from the veteran's second period of 
service were associated with the claims file.  The only 
reference to any problems with the veteran's right hand came 
by way of an entry dated in March 1992 in which the veteran 
was noted to have lacerated the second digit of his right 
hand on a table saw.  The veteran did not report any 
disability of the right hand at his August 2000 separation 
examination.  

The veteran was afforded a VA examination in September 2000.  
At that time he reported bilateral hand pain and soreness 
daily, worse in his right hand.  He said that the symptoms 
had developed over the past year.  He noted that his hands 
were very sore after playing golf.  X-rays of the hands 
revealed no evidence of fracture, inflammatory change or 
other significant abnormality.  The joint spaces appeared 
adequately maintained throughout the hand and the soft 
tissues were unremarkable.  Mineralization was noted to be 
normal for the veteran's age.  The examiner said that it was 
an unremarkable examination.  The examiner concluded that 
there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 2000 to September 2003.  The 
records are negative for treatment for, or a diagnosis of a 
right hand disability.  

The veteran underwent a VA examination in December 2001 at 
which time he was diagnosed with constant bilateral tinnitus, 
which the examiner opined was related to service.  

The veteran was afforded a VA examination in December 2002.  
At that time he reported that he did not have any problems 
with his right hand.  The veteran was examined for other 
disabilities unrelated to the issues on appeal.  

Right Hand Disability

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of current diagnosis of a right hand disability.  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  The veteran's 
SMRs are negative for any treatment for or a diagnosis of a 
right hand disability, aside from a laceration of a finger.  
Similarly, the VA outpatient treatment records associated 
with the claim file are silent for any reference to a 
diagnosis of or treatment for a right hand disability.  The 
September 2000 VA examiner reported that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder of the hands or residuals thereof.  
Additionally, the veteran has not submitted any other 
evidence to indicate that he has been treated for a right 
hand disability or has been diagnosed with a right hand 
disability at any time since service.  In fact, the veteran 
reported no problems with his right hand when examined by VA 
in December 2002.  Absent a current diagnosis, an award of 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

The Board notes that the veteran has alleged that he has a 
right hand disability which should be service connected.  
While the veteran is capable of providing information 
regarding his current condition, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a right hand disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Tinnitus

The veteran's representative has asserted that the veteran is 
entitled to separate 10 percent disability ratings for 
service-connected tinnitus because the veteran has tinnitus 
in each ear.  

In an April 2003 decision, the RO denied the veteran's claim 
for separate 10 percent ratings for tinnitus in each ear.  
The RO concluded that under Diagnostic Code 6260 there was no 
provision that allowed for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of separate ratings for tinnitus 
affecting each ear.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168 (Fed. Cir. June 19, 2006), the Federal Circuit 
reversed the Court's decision and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, regardless of whether 
the tinnitus was unilateral or bilateral.  (Since the Federal 
Circuit's decision in Smith, the Board has lifted the stay of 
adjudication of tinnitus rating cases.) 

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's claim of entitlement to 
separate 10 percent ratings must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim based on a lack of legal merit).  

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted a claim for service connection for a 
right hand disability in August 2000, prior to enactment of 
the VCAA.  The veteran's case was remanded for VCAA 
notification in February 2004.  In February 2004 the RO 
notified the veteran of the evidence/information required to 
substantiate his claim for service connection.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was told what VA would do in the 
development of his claim and what he should do to support his 
contentions.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, while the veteran was not told of the criteria 
used to award disability ratings for the hand or the criteria 
for assigning an effective date, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006), no such issue is now before the Board.  
Therefore, a remand of the claim in order to address rating 
or effective date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded several VA medical 
examinations.  The Board notes that the RO attempted to 
obtain the veteran's service medical records from the 
veteran's first period of service on four occasions to no 
avail.  The veteran has not maintained that his right hand 
disability arose from this period of service.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his claim.  The Board is not aware of any 
outstanding evidence.

With regard to the veteran's claim for separate compensable 
evaluations for tinnitus, the veteran's claim lacks legal 
merit; hence, the duties to notify and assist imposed by the 
VCAA are not applicable.  See e.g., Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  


ORDER

Entitlement to service connection for a right hand disability 
is denied.

The claim of entitlement to separate schedular 10 percent 
disability ratings for tinnitus in each ear is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


